78 So.3d 639 (2011)
Bideau JEAN, Appellant,
v.
MIAMI JEWISH HOME and Hospital/United Self Insured Services, Appellees.
No. 1D11-4309.
District Court of Appeal of Florida, First District.
December 9, 2011.
Rehearing Denied February 6, 2012.
Bideau Jean, pro se, Appellant.
Salvatore J. Sicuso, Coral Gables, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's October 24, 2011, order to show cause, we dismiss this appeal for lack *640 of jurisdiction. See § 440.25(5)(a), Fla. Stat. (1997) (providing that JCC orders "shall become final 30 days after mailing of copies of such order to the parties" unless timely appealed); Fla. R.App. P. 9.180(b)(3) (providing this court's jurisdiction is invoked if notice of appeal is filed within thirty days of rendition of order to be reviewed). See also, e.g., Metellus v. State, 900 So.2d 491, 495 (Fla.2005) (noting jurisdictional rule cannot be altered by court or by agreement of parties); Metro. Dade County v. Vasquez, 659 So.2d 355, 356 (Fla. 1st DCA 1995) (dismissing untimely appeal for lack of jurisdiction).
DISMISSED.
VAN NORTWICK, THOMAS and RAY, JJ., concur.